
	
		I
		111th CONGRESS
		2d Session
		H. R. 5539
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2010
			Mr. Chaffetz (for
			 himself, Mr. Conyers,
			 Mr. Smith of Texas,
			 Mr. Issa, Mr. Bachus, Mr.
			 Hensarling, Mr. Royce,
			 Mr. Goodlatte,
			 Mrs. Biggert,
			 Mr. Rooney, and
			 Mrs. Lummis) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To apply the Freedom of Information Act to the Federal
		  National Mortgage Association and the Federal Home Loan Mortgage Corporation
		  during any period that such entities are in conservatorship or
		  receivership.
	
	
		1.Short titleThis Act may be cited as the
			 Fannie Mae and Freddie Mac
			 Transparency Act of 2010.
		2.Applicability of
			 FOIA during conservatorship or receivership
			(a)Fannie
			 MaeSection 309 of the
			 Federal National Mortgage Association Charter Act (12 U.S.C. 1723a) is amended
			 by adding at the end the following new subsection:
				
					(p)Applicability of
				FOIANotwithstanding section
				551 of title 5, United States Code, during any period that the corporation is
				under conservatorship or receivership pursuant to section 1367 of the Federal
				Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C.
				4617), the corporation shall be considered to be an agency for purposes of
				section 552 of such
				title.
					.
			(b)Freddie
			 MacSection 307 of the
			 Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1456) is amended by
			 adding at the end the following new subsection:
				
					(h)Applicability of
				FOIANotwithstanding section
				551 of title 5, United States Code, during any period that the Corporation is
				under conservatorship or receivership pursuant to section 1367 of the Federal
				Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C.
				4617), the Corporation shall be considered to be an agency for purposes of
				section 552 of such
				title.
					.
			
